OFFICE ACTION
Elections/Restrictions
1.	Restriction of claims 1-25 to one of the following inventions is required under 35 U.S.C.121:
*  Species I: Claims 1-15 & 21-25 drawn to a computing device comprising memory cells included of a MIM capacitor at a lower device portion, and a transistor at an upper device portion, wherein the MIM capacitor …, and a metal electrode vertically above the substrate and coupled to the first group of metal contacts; and a second plate including a second group of metal contacts placed, wherein the second plate is separated from the first plate by capacitor dielectric layer; and the transistor includes a gate electrode around one or more channel areas and coupled to a word line; the metal electrode of the first plate of the MIM capacitor as a source electrode; and a drain electrode coupled to a bit line” classified in CPC H01L27/10805, CPC H01L27/10873; and best described in Figs. 1 & 5-6;
** Species II: Claims 16-20 drawn to a method for forming a semiconductor device comprising forming a first group of metal layers at a lower device portion; forming a second group of channel layers at an upper device portion above the lower device portion; forming one or more fins through the lower device portion and the upper device portion, …includes a first group of metal contacts within the first group of metal layers, and a second group of channel areas within the second group of channel layers; forming a gate electrode around the second group of channel areas at the upper portion, and separated from the second group of channel areas by a gate dielectric layer; forming a metal electrode coupled to the first group of metal contacts at the lower device portion, and coupled to the second group of channel areas at the upper device portion as a source electrode for a transistor; and forming a second plate of the capacitor, wherein the second plate is separated from the first plate by a capacitor dielectric layer,” classified in CPC H01L29/42392, H01L29/517; and best described in Figs. 2-4.
2.	The species are independent or distinct (as stated above) because claims reading on the species, recite the mutually exclusive features of the species, as set forth above.  In addition, these species are not obvious variants of each other based on the current record.
The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, there are no claims being generic
3.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
(a) The species acquire a separate status in the art due to their recognized divergent subject matter;
(b) The species are likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph; 
(c) The prior art applicable to one species would not likely be applicable to another species; and
(d) The species require different field of search.  Typically, searching different database resources or classes/subclasses, or employing different search queries.
For example, searching the computing device comprised of memory device including a plurality of memory cells included of a metal-insulator-metal capacitor at a lower device portion, and a transistor at an upper device portion, wherein the MIM capacitor includes a first plate including a first group of metal contacts within one or more metal layers…,” in Species I, is substantially distinct/different from searching the method for forming a semiconductor device comprising forming a first group of metal layers at a lower device portion; forming a second group of channel layers at an upper device portion; forming one or more fins through the lower and the upper device portions, …forming a gate electrode around the second group of channel areas…; forming a metal electrode coupled to the first group of metal contacts at the lower device portion, and coupled to the second group of channel areas…; and forming a second plate of the capacitor, wherein the second plate is separated from the first plate by a capacitor dielectric layer,” in Species II. 
Because these Species are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
4.	The Applicant is advised that the reply to this requirement to be complete must include:
(i) An election of a species, or a grouping of patentably indistinct species, to be examined even though the requirement may be traversed (37 CFR 1.143); and
(ii) Identification of the claims encompassing the elected species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
5.	The election may be made without, or with traverse.  If the reply does not distinctly nor specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Should the Applicant traverse on the ground that the species are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  
If any claims are added after the election, the Applicant must indicate which of these claims are readable on the elected species.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 07, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815